Name: Commission Regulation (EEC) No 1205/88 of 2 May 1988 on the supply of various consignments of cereals to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 115/20 Official Journal of the European Communities 3 . 5. 88 COMMISSION REGULATION (EEC) No 1205/88 of 2 May 1988 on the supply of various consignments of cereals to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decisions of 19 March 1987 and 15 December 1987 on the supply of food aid to NGOs the Commission allocated to the latter organization 11 950 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to the NGOs in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987; p. 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 3. 5 . 88 Official Journal of the European Communities No L 115/21 ANNEX I 1 . Operation No (') : 1 57/88 2. Programme : 1987 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIA1 ) Specific characteristics : Hagberg falling number of at least 1 60 8 . Total quantity : It) 000 tonnes 9. Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.C) Marking on the bags, in letters at least 5 cm high : 'ACTION No 157/88 / WHEAT / ETHIOPIA / LWF/JRP/75 103 / ASSAB / FOR FREE DISTRI ­ BUTION / GIFT OF THE . EUROPEAN ECONOMIC COMMUNITY* 11 . Method of mobilization : the Community market 12. Stage of supply (8): free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 June 1988 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 17 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 May 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is): Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B- 1 049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (*): Refund applicable on 15 April 1988, fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 March 1988, p. 18 No L 115/22 Official Journal of the European Communities 3. 5. 88 ANNEX II 1 . Operation No ( ¢) : 155/88 2. Programme : 1987 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Bangladesh 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.A..1 ) Specific characteristics : Hagberg falling number of at least 160 8 . Total quantity : 1 950 tonnes 9. Number of lots : one 10. Packaging and marking (4): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II.B.1.C) Marking on the bags, in letters at least 5 cm high (in 20-foot containers 'FLC/LCL Shipper's countload and stowage*) f) : 'ACTION No 155/88 / WHEAT / BANGLADESH / CONCERN/75 405 / CHITTAGONG / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY* 1 1 . Method of mobilization : the Community market 12. Stage of supply ( ¢): free at port of shipment 13. Port of shipment :  I 14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 15 June 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of die period allowed for submission of tenders : 12 noon (Brussels time) on 17 May 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 31 May 1988 at 12 noon (Brussels time) (b) period for making the goods available at the port of shipment : 15 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*): Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles, telex AGREC 22037 B 25. Refund payable on request by the successful tenderer ^: Refund applicable on 15 April 1988, fixed by Regulation (EEC) No 815/88 in Official Journal of the European Communities No L 83 of 29 March 1988, p. 18 3 . 5. 88 Official Journal of the European Communities No L 115/23 Notes : (') The operation number is to be quoted in all correspondence. (J) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 level.  The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438 , Blaak 16, NL-3000 BK. Rotterdam. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) Consignment to be stowed in 20-foot containers containing not more than 17 tonnes each net ; not more than 30 containers are to be shipped on any vessel. (8) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer.